Exhibit 99.1 news FOR FURTHER INFORMATION: AT THE COMPANY: AT FINANCIAL RELATIONS BOARD Bob Ende General Info: Marilynn Meek (212) 827-3773 Senior Vice President - Finance Investor Info: Susan Garland (212) 827-3775 COMFORCE Corporation (516) 437-3300 bende@comforce.com FOR IMMEDIATE RELEASE November 1, 2007 COMFORCE CORPORATION ANNOUNCES THIRD QUARTER 2007 RESULTS · 17th consecutive quarter of improved year-over-year revenues · Net income up 91% in third quarter and 73% for first nine months of 2007, compared to same periods last year · Interest expense continues to decline Woodbury, NY November 1, 2007 COMFORCE Corporation (AMEX: CFS), a leading provider of outsourced staffing management services, specialty staffing and consulting services today reported results for its third quarter ended September 30, 2007.Revenues for the quarter rose 7.5% to $150.7 million, compared to revenues of $140.2 million for the third quarter 2006.The increase in revenues was primarily due to continued growth in the Human Capital Management Services segment, consisting of PRO Unlimited®, where revenues increased $8.7 million, or 10.3% over third quarter 2006.Further, PRO recorded gross profit for the third quarter of $12.1 million, compared to $10.6 million for the comparable quarter last year.Staff Augmentation revenues increased by $1.9 million, or 3.5%, principally due to a $2.1 million increase in Technical Services sales and a $1.2 million increase in services provided to Information Technology customers. This was partially offset by a $2.0 million decrease in Telecom Services revenue to $2.0 million, compared to $4.0 million for last year's third quarter. Gross profit for the third quarter of 2007 was $23.2 million, or 15.4% of revenues, compared to $22.0 million, or 15.7% of revenues for the third quarter of 2006. The Company reported operating income of $4.2 million for the quarter, compared to operating income of $4.1 million for the same period last year. -More- Interest expense was $1.9 million for the third quarter of 2007, compared to $2.3 million for the third quarter of 2006.As of September 30, 2007 the Company's public debt stood at $12.9 million, compared to $138.8 million in June 2000. COMFORCE recorded income before income taxes of $2.7 million for the third quarter of 2007, compared to income before income taxes of $1.8 million for the same period last year.The Company recognized a tax provision of $874,000 for the third quarter of 2007, compared to a tax provision of $816,000 in the third quarter of 2006. Net income for the third quarter was $1.8 million or $0.09 per basic share and $0.06 per diluted share, compared to net income of $935,000, or $0.04 per basic share and $0.03 per diluted for the third quarter of 2006. Nine Months Results COMFORCE reported revenues of $442.0 million for the first nine months of 2007, compared to revenues of $418.7 million for the first nine months of 2006, a 5.5% increase.The Company's revenues for the first nine months were favorably impacted by the continued strong performance of PRO Unlimited, where revenues increased $25.5 million over the first nine months of 2006.PRO recorded gross profit of $35.8 million for the nine month period, compared to gross profit of $30.5 million for the comparable period last year. The Company's gross profit for the first nine months of 2007 was $68.6 million, or 15.5% of revenues, compared to a gross profit of $64.3 million, or 15.3% of revenues for the first nine months of 2006. Operating income was $11.8 million for the first nine months of 2007, compared to $11.5 million for the first nine months of 2006. COMFORCE reported income before income taxes of $6.1 million for the first nine months of 2007, compared to income before income taxes of $4.4 million for the first nine months of 2006. In the second quarter of 2007, COMFORCE redeemed $10.0 million principal amount of 12% Senior Notes, resulting in a loss on debt extinguishment of $424,000 for the first nine months of 2007. The Company recognized a tax provision of $2.3 million for the nine month period ended September 30, 2007, compared to a tax provision of $2.2 million for the same period last year. COMFORCE reported net income of $3.8 million for the first nine months of 2007, or $0.17 per basic share and $0.12 per diluted share, compared to a net income of $2.2 million, or $0.08 per basic share and $0.07 per diluted share for the first nine months of 2006. Comments from Management John Fanning, Chairman and Chief Executive Office of COMFORCE commented, "We are most pleased with our increase in revenues and net income for both the third quarter and nine months. The third quarter represented our 17th consecutive quarter of year-over-year increased revenue growth. PRO Unlimited continued to be the main driver behind our improved performance.At the same time PRO's gross profit increased to $12.1 million for the quarter, up from $10.6 million for the same period last year. "We were also happy to have posted increases in revenues of $1.9 million in Staff Augmentation primarily as a result of increased sales to our Technical and Information Technology customers." Mr. Fanning concluded, "We are pleased with the results for the first nine months and will continue to work to grow our company.I remain optimistic about COMFORCE's prospects, especially as it relates to PRO for the balance of 2007 and for 2008." -More- About COMFORCE COMFORCE Corporation is a leading provider of outsourced staffing management services that enable Fortune 1000 companies and other large employers to consolidate, automate and manage staffing, compliance and oversight processes for their contingent workforces.We also provide specialty staffing, consulting and other outsourcing services to Fortune 1000 companies and other large employers for their healthcare support services, technical and engineering, information technology, telecommunications and other staffing needs.We operate in three segments Human Capital Management Services, Staff Augmentation and Financial Outsourcing Services.The Human Capital Management Services segment provides consulting services for managing the contingent workforce through its PRO Unlimited® subsidiary.The Staff Augmentation segment provides healthcare support services, including RightSourcing® Vendor Management Services, Technical, Information Technology and Other Staffing Services.The Financial Outsourcing Services segment provides funding and back office support services to independent consulting and staffing companies. To view the Company’s web page visit www.comforce.com We have made statements in this release, including the comments from management that are forward-looking statements such as projections of our future financial performance, our anticipated growth strategies and anticipated trends in our business and industry. These statements are only predictions based on our current expectations and projections about future events.Although we believe the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee our future results, nor will we undertake any obligation to update any of these statements.Factors which may cause our actual results to differ materially from those expressed or implied by the forward-looking statements include the following: · unfavorable global, national or local economic conditions that cause our customers to defer hiring contingent workers or reduce spending on the human capital management services and staffing that we provide; · significant increases in the effective rates of any payroll-related costs that we are unable to pass on to our customers; · increases in the costs of complying with the complex federal, state and foreign laws and regulations under which we operate, or our inability to comply with these laws and regulations; · our inability to collect fees due to the bankruptcy of our customers, including the amount of any wages we have paid to our employees for work performed for these customers; · our inability to keep pace with rapid changes in technology in our industry; -More- · in that we place our employees in other workplaces, losses incurred by reason of our employees’ misuse of customer proprietary information, misappropriation of funds, discrimination, harassment, theft of property, accidents, torts or other claims; · increases in interest rates, which could significantly increase our interest expense under our bank credit facility; · our inability to successfully develop new services or enhance our existing services as the markets in which we compete grow more competitive; · unfavorable developments in our business may result in the necessity of writing off goodwill in future periods; · as a result of covenants and restrictions in the documents governing our Senior Notes and bank credit facility, or any future debt instruments, our inability to use available cash in the manner management believes will maximize shareholder value; or · any of the other factors described under “Risk Factors” in Item 1A of the Company’s annual report on Form 10-K for the year ended December 31, 2006 (a copy of which may be accessed through www.sec.gov or www.comforce.com). -Financial Tables Follow- COMFORCE CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Income (in thousands, except per share amounts) (unaudited) Three Months Ended Nine Months Ended September 30, 2007 September 24, 2006 [1] September 30, 2007 September 24, 2006 [1] Net sales of services $ 150,667 $ 140,158 $ 441,966 $ 418,736 Costs and expenses: Cost of services 127,503 118,207 373,399 354,471 Selling, general and administrative expenses 18,313 17,034 54,798 50,407 Depreciation and amortization 679 787 2,018 2,337 Total costs and expenses 146,495 136,028 430,215 407,215 Operating income 4,172 4,130 11,751 11,521 Other (expense) income: Interest expense (1,872 ) (2,292 ) (5,921 ) (7,222 ) Loss on debt extinguishment – (151 ) (424 ) (169 ) Other income (expense), net 363 64 703 264 (1,509 ) (2,379 ) (5,642 ) (7,127 ) Income before income taxes 2,663 1,751 6,109 4,394 Provision for income taxes 874 816 2,332 2,207 Net income $ 1,789 $ 935 $ 3,777 $ 2,187 Dividends on preferred stock 252 252 754 754 Net income available to common stockholders $ 1,537 $ 683 $ 3,023 $ 1,433 Basic income per common share $ 0.09 $ 0.04 $ 0.17 $ 0.08 Diluted income per common share $ 0.06 $ 0.03 $ 0.12 $ 0.07 Weighted average common shares outstanding, basic 17,387 17,337 17,385 17,302 Weighted average common shares outstanding, diluted 32,341 31,420 31,903 26,741 [1] Revised for the adoption of SAB 108 effective December 26, 2005. COMFORCE CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, 2007 and December 31, 2006 (in thousands, except share and per share amounts) (unaudited) September 30, 2007 December 31, 2006 Assets Current assets: Cash and cash equivalents $ 4,200 3,782 Accounts receivable, less allowance of $ 144 in 2007 and $195 in 2006 118,453 114,079 Funding and service fees receivable, less allowance of $64 in 2007 and $81 in 2006 13,557 13,170 Prepaid expenses and other current assets 4,064 3,863 Deferred income taxes, net 836 1,500 Total current assets 141,110 136,394 Deferred income taxes, net 1,037 263 Property and equipment, net 7,652 5,376 Deferred financing costs, net 534 765 Goodwill 32,073 32,073 Other assets, net 246 267 Total assets $ 182,652 175,138 Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ 2,375 3,281 Accrued expenses 100,562 100,768 Total current liabilities 102,937 104,049 Long-term debt (including related party debt of $1,581 in 2007 and$1,520 in 2006) 90,471 89,770 Other liabilities 936 34 Total liabilities 194,344 193,853 Commitments and contingencies Stockholders’deficit: Common stock, $.01 par value; 100,000,000 shares authorized,17,387,553 and 17,370,551 shares issued and outstanding in 2007 and 2006, respectively 174 174 Convertible preferred stock, $.01 par value: Series 2003A, 6,500 shares authorized, 6,148 shares issued and outstanding at September 30, 2007 and December 31, 2006,with an aggregate liquidation preference of $8,273 at September 30, 2007 and $7,928 at December 31, 2006 4,304 4,304 Series 2003B, 3,500 shares authorized, 513 shares issued and outstanding at September 30, 2007 and December 31, 2006,with an aggregate liquidation preference of $667 at September 30, 2007 and $638 at December 31, 2006 513 513 Series 2004A, 15,000 shares authorized, 6,737 shares issued and outstanding at September 30, 2007 and December 31, 2006,with an aggregate liquidation preference of $8,158 at September 30, 2007 and $7,778 at December 31, 2006 10,264 10,264 Additional paid-in capital 48,345 48,190 Accumulated other comprehensive income (222 ) 55 Accumulated deficit (75,070 ) (82,215 ) Total stockholders’ deficit (11,692 ) (18,715 ) Total liabilities and stockholders’ deficit $ 182,652 175,138 ###
